Exhibit 10.3.2

 

CORPORATE SECRETARY’S CERTIFICATE

 

I, Randle F. Rose, Secretary of McGrath RentCorp, a corporation organized and
existing under the laws of the State of California (the “Corporation”), hereby
certify that the foregoing were resolutions of the Board of Directors of the
Corporation, duly and regularly adopted on February 23, 2017 in all respects as
required by law and the Bylaws of the Corporation by all members of the Board of
Directors of the Corporation to the adoption of said resolutions:

 

McGrath RentCorp Employee Stock Ownership

and 401(k) Plan Amendment

 

WHEREAS, the Company maintains the McGrath RentCorp Employee Stock Ownership and
401(k) Plan (the “KSOP”) for the benefit of its employees; and

 

WHEREAS, pursuant to Section 13.01 of the KSOP, the Company has the authority to
amend the KSOP; and

 

WHEREAS, the KSOP is set forth in a Basic Plan Document and an Adoption
Agreement (the “KSOP Adoption Agreement”);

 

WHEREAS, the Company’s Board of Directors has determined that it is in the best
interests of the Company and its subsidiaries participating in the Plan to amend
the first sentence of Section 24b of the KSOP Adoption Agreement, as set forth
in the following Resolutions;

 

WHEREAS, the Board of Directors intends that the amendments made by the
following Resolutions replace and supersede the first sentence of Section 24b as
set forth in the current KSOP Adoption Agreement; and

 

NOW, THEREFORE, BE IT RESOLVED that the Board of Directors hereby amends Section
24b of the KSOP Adoption Agreement to read, in its entirety, as follows:

 

“24b. If A.24a.ii or iii is selected, describe other pay excluded from
definition of Compensation and indicate for what purposes (e.g., Elective
Deferrals, Matching, etc.) the Compensation is excluded: Equity incentives (such
as stock options, restricted stock units and stock appreciation rights); gift
cards; "star team" awards; referral bonuses; contest payments, prizes and/or
value of goods received; spiff payments;  sign-on bonus payments; retention/stay
bonus payments. ”

 

RESOLVED FURTHER, that the foregoing amendment is hereby adopted by this Board
of Directors, on behalf of the Company and any and all subsidiaries of the
Company that have adopted or hereafter adopt the KSOP as Employers, each of
which automatically shall be deemed to have adopted the first sentence of
Section 24b of the KSOP Adoption Agreement as amended in these Resolutions; and

--------------------------------------------------------------------------------

 

RESOLVED FURTHER, that the amended text of Section 24b of the KSOP Adoption
Agreement shall be effective as of January 1, 2016; and

 

RESOLVED FURTHER, that the officers of the Company are authorized and directed
to do all things, perform all acts, and execute all documents (including the
KSOP Adoption Agreement, with such revisions as such officers shall deem
appropriate to accomplish the purposes of these Resolutions) deemed by them to
be necessary or appropriate to effect the aforesaid amendment of Section 24b the
KSOP Adoption Agreement, to cause to be prepared and filed such reports
documents or other information as may be required under applicable law, to
communicate the changes to the participants in the KSOP, and to do all things
deemed by such officers to be necessary or appropriate to carry out the intent
and purposes of these Resolutions; and any such actions previously taken by the
officers of the Company are hereby ratified and approved

 

 

IN WITNESS WHEREOF, I have hereunto set my hand as Secretary of the Corporation,
and affixed the corporate seal of the Corporation, on February 27, 2017.

 

SECRETARY OF MCGRATH RENTCORP

 

 

By: _/s/ Randle F. Rose

       Randle F. Rose, Secretary